Title: From John Adams to Thomas Welsh, April 1790
From: Adams, John
To: Welsh, Thomas



April 1790

Your favour of march the 21st. with a letter from Col: Hurd came duly to hand.  It is a long time that I have had an agreable acquaintance with that gentleman, and the best opinion of his virtues and talents.  He cannot have better advocates than his friends Govr: Langdon and Judge Livermore, for any appointment in New Hampshire or Vermont, if that state should be admitted into the union.
How is business in Boston? Is trade brisker or duller than it was a year ago? Are the Shipwrights and the other tradesmen connected with navigation, employed or idle?

John Adams